EXHIBIT 10.33

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of June 1,
2008 (“Effective Date”), by and between Gregg Appliances, Inc. (“Company”), and
Jeffrey J. McClintic (“Executive”). Executive desires to be employed or to
continue to be employed by the Company. The Company desires to employ or to
continue to employ Executive provided it is afforded the protections of this
Agreement. In consideration of the foregoing, the Company’s employment of
Executive, and the promises and covenants contained in this Agreement, the
Company and Executive agree as follows:

1. Employment Terms

1.1 Employment. The Company agrees to employ Executive, and Executive agrees to
be employed by the Company, for a period beginning on the Effective Date and
continuing until terminated by either party. Executive will serve initially in
the position of Senior Vice President of Appliance Merchandising and will have
those duties and responsibilities that the Company assigns to Executive from
time to time. The Company, in its sole discretion, may assign Executive a
different position or title, or new or different duties and responsibilities,
from time to time during Executive’s employment with the Company.

1.2. Compensation And Benefits. For all services to be rendered by Executive
during Executive’s employment under this Agreement, and as consideration for
complying with the covenants herein, the Company will pay and provide the
following to Executive:

 

(a) During Executive’s employment, the Company will pay Executive a salary or
other designated compensation (“Base Salary and Incentive”). Executive’s initial
Base Salary and Incentive shall be determined by mutual agreement between the
Company and Executive. The Company and Executive acknowledge and agree that the
Company, in its sole discretion, may adjust the manner and amount of Executive’s
Base Salary and Incentive (or any other elements of compensation) from time to
time during Executive’s employment with the Company. The Base Salary and
Incentive shall be paid to Executive consistent with the customary payroll
practices of the Company. The Base Salary and Incentive shall be subject to
standard payroll withholding deductions as required by law and withholding for
benefits in which Executive elects to participate. To the extent stock options
are made available to Executive, Executive’s receipt of any such stock options
are contingent upon Executive executing and fully complying with the terms of
this Agreement.

 

(b) During Executive’s employment, Executive will be entitled to participate in
the Company’s employee benefit plans to which other employees of the Company are
generally entitled to participate; provided, however, Executive’s entitlement to
participate in such benefit plans is subject to the eligibility requirements and
other terms and conditions of such benefit plans. Executive acknowledges and
agrees that the Company, in its sole discretion, may change, amend or
discontinue any of its employee benefit plans or programs at any time during
Executive’s employment with the Company, and nothing contained in this Agreement
shall obligate the Company to institute, maintain or refrain from changing,
amending or discontinuing any benefit plan or program.

1.3. Best Efforts And Duty Of Loyalty. During Executive’s employment Executive
will: (a) devote Executive’s best efforts to the furtherance of the business of
the Company; (b) will not engage, directly or indirectly, in any activity,
employment or business venture, that is competitive with the Company’s business
in any respect; (c) will not take any action, or make any omission, that
deprives the Company of any business opportunities or otherwise act in a manner
that conflicts with the best interest of the Company or is detrimental to its
business and (d) will not engage in any outside work or other employment without
the Company’s express written permission.



--------------------------------------------------------------------------------

1.4. Company Property. All tangible materials, equipment, documents, copies of
documents, data compilations (in whatever form), and electronically created or
stored materials that Executive receives or makes in the course of Executive’s
employment are and remain the property of the Company, and Executive will
immediately return such property upon the Company’s request or upon termination
of Executive’s employment.

1.5. Employment Policies. Executive will abide by any employment or work rules
and/or policies that the Company currently has or may adopt, amend or implement
from time to time during Executive’s employment.

1.6. Termination. Executive’s employment is on an at-will basis and this
Agreement does not guarantee employment for any specific duration. Either the
Company or Executive may terminate the employment relationship at any time for
any reason, or no reason, with or without advance notice.

1.7. Severance Benefits.

 

(a) Pay. If the Company terminates Executive’s employment, it shall pay
Executive, as severance pay, an amount equivalent to twelve (12) months of
Executive’s base salary, subject to normal payroll taxes and deductions. Payment
will be made ratably over the twelve (12) month period immediately following the
termination of Executive’s employment, consistent with the customary payroll
practices of the Company. Provided, however, Executive will not be entitled to
the severance discussed in this Section 1.7(a) if Executive voluntarily resigns
his employment or if the Company terminates his employment for Cause.

 

(b) Additional Insurance Stipend. If the Company terminates Executive’s
employment, the Company shall pay Executive a lump sum stipend equal to 167% of
the product of twelve (12) times the monthly COBRA premium that corresponds, as
of the date of Executive’s termination of employment, to the health, dental, and
vision coverage that Executive had in effect under the Company’s health, dental
and vision plans immediately prior to termination of employment. The stipend
will be subject to all applicable withholdings and deductions, and will be paid
to Executive on the same payroll date as the first installment of severance pay
described above in Section 1.7(a). Executive may apply the stipend towards
Executive’s purchase of COBRA continuation coverage or for any other purpose.
Provided, however, Executive will not be entitled to any payment from the
Company as described in this Section 1.7(b) if Executive voluntarily resigns his
employment or if the Company terminates his employment for Cause.

Except for Executive’s rights under COBRA or as otherwise provided by this
Agreement, the terms of any applicable benefit plan or applicable law,
Executive’s eligibility to participate in, and/or his receipt of, all employee
benefits and perquisites will terminate as of the date Executive’s employment
terminates.

 

(c) Outplacement Assistance. If the Company terminates Executive’s employment,
the Company will provide Executive with outplacement services for a period of
twelve (12) months after the date of termination to assist Executive in his
search for new employment. Such outplacement services shall be consistent with
those that the Company has provided to former employees. Provided, however,
Executive will not be entitled to the outplacement benefits discussed in this
Section 1.7(c) if Executive voluntarily resigns his employment or if the Company
terminates his employment for Cause.

 

(d) Termination Because Of Change In Control.

 

  (i)

If the Company terminates Executive’s employment within twelve (12) months
following a Change in Control, the Company shall pay Executive, as severance
pay, an amount equivalent to twelve (12) months of Executive’s base salary,
subject to normal payroll taxes and deductions. Payment will be made ratably
over the twelve (12) month period



--------------------------------------------------------------------------------

 

immediately following the termination of Executive’s employment, consistent with
the customary payroll practices of the Company. Provided, however, Executive
will not be entitled to the severance discussed in this Section 1.7(d)(i) if
Executive voluntarily resigns his employment or if the Company terminates his
employment for Cause.

 

  (ii) Subject to the procedural conditions prescribed below, the Company shall
also provide Executive with the severance benefits set forth in Subsection
1.7(d)(i) above upon any voluntary resignation of Executive if any one (1) of
the following events occurs within twelve (12) months following a Change in
Control:

 

  (A) A material diminution in Executive’s base compensation from the level of
such base compensation immediately prior to the Change in Control.

 

  (B) A material diminution in Executive’s authority, duties, or
responsibilities from his authority, duties, or responsibilities immediately
prior to the Change in Control.

 

  (C) A material change in the geographic location at which Executive is
assigned to perform his duties and responsibilities on behalf of the Company
from such geographic location immediately prior to the Change in Control.

For the Executive to be entitled to severance benefits because of his
resignation following the occurrence of one (1) of the listed events, each of
the following procedural conditions must be satisfied: (i) within ninety
(90) days of the initial occurrence of the event, the Executive must give
written notice to the Company of such occurrence; (ii) the Company must have
failed to remedy that occurrence within thirty (30) days after receiving such
notice, and (iii) the Executive must resign no later than 150 days after the
initial occurrence of the event.

 

  (iii) If Executive is entitled to severance benefits under this Section 1.7(d)
(under either (i) or (ii) of such Section), the Company shall pay Executive a
lump sum stipend equal to 167% of the product of twelve (12) times the monthly
COBRA premium that corresponds, as of the date of Executive’s termination of
employment, to the health, dental, and vision coverage that Executive had in
effect under the Company’s health, dental and vision plans immediately prior to
termination of employment. The stipend will be subject to all applicable
withholdings and deductions, and will be paid to Executive on the same payroll
date as the first installment of severance pay described above in this
Section 1.7(d). Executive may apply the stipend towards Executive’s purchase of
COBRA continuation coverage or for any other purpose. Provided, however,
Executive will not be entitled to any payment from the Company towards COBRA
premiums as described in this Section 1.7(d)(iii) if Executive voluntarily
resigns his employment (other than pursuant to the provisions of
Section 1.7(d)(ii)) or if the Company terminates his employment for Cause.

 

  (iv) If the Company terminates Executive’s employment within twelve
(12) months following a Change in Control, and if Executive receives severance
benefits under this Section 1.7(d), Executive forfeits, and is not eligible for,
severance benefits under Section 1.7(a) and (b).

 

(e) For purposes of this Section 1.7, the term

 

  (i) “Cause” means the Company’s termination of Executive’s employment for a
reason listed below:

 

  (I) Executive’s failure or refusal to perform specific lawful directives of
the senior officers of the Company;

 

  (II) Dishonesty of Executive affecting the Company;



--------------------------------------------------------------------------------

  (III) Violation of any Company policy;

 

  (IV) Being under the influence of alcohol or using illegal drugs in a manner
which interferes with the performance of Executive’s duties and responsibilities
under this Agreement;

 

  (V) Executive’s conviction of a felony or of any crime involving moral
turpitude, fraud or misrepresentation;

 

  (VI) Any misconduct of Executive resulting in material loss to the Company, or
material damage to the reputation of the Company, or theft or defalcation from
the Company;

 

  (VII) Executive’s neglect or failure to substantially perform Executive’s
material duties and responsibilities under this Agreement; or

 

  (VIII) Any material breach (not covered by any of clauses (I) through (VI)
above) of any of the provisions of this Agreement.

 

  (ii) “Change in Control” of the Company means (i) a merger, consolidation,
business combination or similar transaction involving the Company as a result of
which the holders of the voting securities of the Company prior to such
transaction in the aggregate cease to own at least 70% of the voting securities
of the entity surviving or resulting from such transaction (or the ultimate
parent entity thereof), (ii) a sale, lease, exchange, transfer or other
disposition of more than 25% of the assets of the Company and its subsidiaries,
taken as a whole, in a single transaction or a series of related transactions,
or (iii) the acquisition, by a person or group (as such term is defined under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
of more than 25% of the voting securities of the Company whether by tender or
exchange offer or otherwise.

 

(f) Release Agreement. As a prior condition to receiving the severance benefits
described in Sections 1.7(a), (b), (c) and (d) above, Executive agrees that he
will first execute and deliver to the Company the Release Agreement attached as
Exhibit A to this Agreement.

 

(g) Section 409A Compliance. Notwithstanding any other provision of this
Agreement, the total amount of the severance benefits payable to Executive under
this Agreement shall not exceed two times the lesser of (a) Executive’s Annual
Compensation (as defined below), or (b) the annual limitation on compensation in
effect as of Executive’s termination date under Internal Revenue Code (“Code”)
Section 401(a)(17), which is $230,000 for 2008. If the amount of Executive’s
total severance benefits under this Agreement would exceed this limit,
Executive’s severance benefits will be reduced (in the manner determined by the
Company) to the extent necessary to prevent them from exceeding this limit. For
purposes of this Section 1.7(g), “Annual Compensation” means the total of all
compensation (including wages, salary, and any other benefits of monetary value,
whether paid in cash or otherwise) that was paid to Executive for services
performed for the Company during the calendar year prior to the calendar year in
which the termination of employment occurs (or if Executive worked for the
Company for less than that entire calendar year, the total compensation that
Executive would have been paid at Executive’s usual rate of compensation had
Executive worked for the Company for the entire calendar year.)

 

(h)

No Excess Parachute Payments. Notwithstanding any other provision of this
Agreement, if any portion of the benefits provided in Section 1.7 of this
Agreement or under any other agreement with or plan of the Company (in the
aggregate “Total Payments”) would constitute a “parachute payment” (as
hereinafter defined), then the payments to be made to Executive under this
Agreement shall be reduced such that the value of the aggregate Total Payments
that Executive



--------------------------------------------------------------------------------

 

is entitled to receive shall be One Dollar ($1.00) less than the maximum amount
which Executive may receive without becoming subject to the tax imposed by Code
Section 4999, and which the Company may pay without loss of deduction under
Section 280G of the Code. For purposes of this Agreement, the term “parachute
payment” shall have the meaning assigned to it in Section 280G of the Code, and
such “parachute payment” shall be valued as provided therein.

 

(i) Delay of Severance Payments to Specified Employee. Notwithstanding any other
provision of this Agreement, if any amount payable to Executive under this
Agreement on account of Executive’s separation from service with the Company
constitutes deferred compensation within the meaning of Code Section 409A, and
Executive is a Specified Employee on the date of his separation from service,
payment of the amount shall be delayed until the first business day that is at
least six (6) months after the date on which Executive’s separation from service
occurred. For these purposes, “Specified Employee” has the meaning given to that
term in Code Section 409A(a)(2)(B)(i) and interpretive regulations.

2. Non-Disclosure And Non-Compete Terms

2.1. Non-Disclosure Of Confidential Information.

 

(a) Definition. As used in this Agreement, the term “Confidential Information”
means any and all of the Company’s trade secrets, confidential and proprietary
information and all other non-public information and data of or about the
Company or its business, including, customer lists, information about or
received from customers, information about or received from business partners,
information received from third parties that the Company is obligated to keep
confidential, marketing plans and strategies, information about suppliers,
pricing information, cost information, research and development information,
business methods and processes, computer codes, business plans, financial
information, contract information, data compilations, personnel information and
information about prospective customers or prospective products and services,
whether or not reduced to writing or other tangible medium of expression,
including, work product created by Executive in rendering services for the
Company.

 

(b) Non-Disclosure. During Executive’s employment and thereafter, Executive will
not use or disclose any Confidential Information to others, except as authorized
in writing by the Company or in the performance of work assigned to Executive by
the Company. Executive agrees that the Company owns the Confidential Information
and Executive has no rights, title or interest in any of the Confidential
Information. Executive will abide by the Company’s policies protecting the
Confidential Information.

 

(c) Return Of Information And Sworn Statement. At the Company’s request or upon
voluntary or involuntary termination of Executive’s employment, Executive will
immediately deliver to the Company any and all materials (including all copies
and electronically stored data) containing any Confidential Information in
Executive’s possession or subject to Executive’s custody or control. Executive
will, if requested by the Company, provide a sworn written statement disclosing
whether Executive has returned to the Company all materials (including all
copies and electronically stored data) containing any Confidential Information
previously in Executive’s possession or subject to Executive’s custody or
control.

 

(d) Continuing Obligation. Executive’s confidentiality obligations shall
continue as long as the Confidential Information remains confidential. Those
obligations shall not apply to information which becomes generally known to the
public through no fault or action of Executive or others who were under
confidentiality obligations as to such information.

2.2 Non-Competition Covenants.

 

(a) Definitions. For purposes of this Agreement, the term



--------------------------------------------------------------------------------

  (i) “Company Competitive Business” means any business that sells, offers or
provides any Company Competing Products/Services.

 

  (ii) “Company Restricted Geographic Area” means: the States of (I) Indiana;
(II) Ohio; (III) Kentucky; (IV) Tennessee; (V) North Carolina; (VI) South
Carolina; (VII) Georgia; (VIII) Alabama; (IX) all states in which the Company is
located as of the termination of Executive’s employment; (X) all states in which
Executive has engaged in any business activities on behalf of, or for the
benefit of, the Company at any time during the twenty four (24) months
immediately preceding the termination of Executive’s employment and (XI) within
a fifty (50) mile radius of any Company store or distribution center.

 

  (iii) “Company Competing Products/Services” means: (1) any products and/or
services that are similar to and competitive with the products and/or services
that are offered, sold, provided or serviced by the Company as of the Effective
Date provided the Company is offering, providing, selling or servicing such
product or service as of the termination of Executive’s employment with the
Company; and/or (2) any products and/or services that are similar to and
competitive with any other new types of products and/or services offered,
provided, sold or serviced by the Company after the Effective Date provided the
Company is offering, providing, selling or servicing such new type of product or
service as of the termination of Executive’s employment.

 

(b) Non-Compete Obligations. In the below identified capacities, during
Executive’s employment and for a period of twelve (12) months immediately after
Executive’s voluntary or involuntary termination, Executive will not (1) engage
in any Company Competitive Business within the Company Restricted Geographic
Area and (2) will not engage in any Company Competitive Business outside the
Company Restricted Geographic Area if such work impacts or influences any
Company Competitive Business within the Company Restricted Geographic Area:

 

  (i) in the same or similar capacity or function to that in which Executive
worked for the Company,

 

  (ii) in any sales or marketing capacity,

 

  (iii) in any officer, executive or managerial capacity,

 

  (iv) in any business development capacity,

 

  (v) in any ownership capacity (provided, however, Executive may own up to 1%
of any class of securities that is listed or admitted to trading on a national
securities exchange or in a recognized over-the-counter market), or

 

  (vi) in any other capacity in which Executive’s knowledge of the Confidential
Information would facilitate or support Executive’s work for the Company
Competitive Business.

 

(c) Other Restrictions. During Executive’s employment and for a period of twelve
(12) months immediately after its voluntary or involuntary termination,
Executive:

 

  (i) will not accept employment with, work for, or act in any other capacity
for any Company Competitive Business if in such employment, work or capacity
Executive likely would inevitably use and/or disclose any of the Company’s
Confidential Information.

 

  (ii) will not solicit, recruit, hire, employ or attempt to hire or employ, or
assist any person or entity in the recruitment or hiring of, any person who is
an employee of the Company, or otherwise urge, induce or seek to induce any
person to terminate his/her employment with the Company, or recommend or suggest
to any person or entity that it recruit, hire or engage any person who is an
employee of the Company.



--------------------------------------------------------------------------------

  (iii) will not urge, induce or seek to induce any of the Company’s independent
contractors, subcontractors, business partners, distributors, brokers,
consultants, sales representatives, vendors or suppliers to terminate their
relationship with, or representation of, the Company or to cancel, withdraw,
reduce, limit or in any manner modify any such person’s or entity’s business
with, or representation of, the Company.

 

(d) Notice Obligation. During Executive’s employment and for a period of twelve
(12) months immediately after its voluntary or involuntary termination,
Executive will, before beginning employment with or providing services to any
other business enterprise, whether as an Executive, independent contractor,
consultant, advisor or otherwise: (i) notify the Company in writing of the
proposed employment or services engagement, including the details concerning the
identity of the business enterprise and the nature of the proposed employment or
services engagement; and (ii) notify such business enterprise of this Agreement
and provide such business enterprise with a copy of this Agreement.

 

(e) Capacities. The covenants contained in this Section 2.2 prohibit Executive
from engaging in certain activities directly or indirectly, whether on
Executive’s own behalf or on the behalf of any other person or entity, and
regardless of the capacity in which Executive is acting, including as an
employee, independent contractor, owner, partner or advisor.

 

(f) Extension Of Covenants. If Executive violates any of the non-competition
covenants contained in this Section 2.2, the duration of all such covenants
shall automatically be extended by the length of time during which Executive was
in violation of any such covenant, including, but not limited to, an extension
for the period from the date of Executive’s first violation until an injunction
is entered enjoining such violation.

 

(g) Period Of Employment For Non-Competition Purposes. For purposes of the
non-competition covenants set forth in Section 2.2 of this Agreement, the term
“Executive’s employment” includes not only the period during which Executive is
directly employed by the Company, but also any period thereafter during which
Executive provides services to the Company in any manner whatsoever, including
without limitation as a consultant, independent contractor or leased employee.
All post-employment restrictions shall begin to run from the time when Executive
stops providing services to the Company in any manner whatsoever.

2.3. Severability; Reformation Of Restrictions.

 

(a) Separateness. The covenants and restrictions in this Agreement are separate
and divisible. To the extent any covenant, provision or portion of this
Agreement is determined to be unenforceable or invalid, such unenforceability or
invalidity shall not affect the enforceability or validity of the remainder of
this Agreement.

 

(b) Reformation. If any particular covenant, provision or portion of this
Agreement is determined to be invalid or unenforceable, that covenant, provision
or portion will automatically be deemed reformed such that it or they will have
the closest effect permitted by law to the original form and shall be given
effect and enforced as reformed to whatever extent would be enforceable under
law. A court interpreting any non-competition or non-disclosure provision of
this Agreement shall, if necessary, reform any such provision to make it
enforceable under the law.

2.4. Remedies. A breach or threatened breach of this Agreement by Executive will
give rise to irreparable injury to the Company and money damages will not be
adequate relief for such injury. The Company shall be entitled to obtain
equitable relief, including, but not limited to, temporary restraining orders,
preliminary injunctions and/or permanent injunctions, without having to post any
bond or other



--------------------------------------------------------------------------------

security, in addition to any other legal remedies which may be available,
including the recovery of monetary damages from Executive. The Company also
shall be entitled to recover from Executive all litigation costs and attorneys’
fees incurred by the Company in any action or proceeding relating to this
Agreement in which the Company prevails in any respect, including, but not
limited to, any action or proceeding in which the Company seeks enforcement of
this Agreement or seeks relief from Executive’s violation of this Agreement.

2.5. Survival Of Obligations. Certain of Executive’s obligations under this
Agreement, including, Executive’s non-disclosure and non-competition
obligations, survive the voluntary or involuntary termination of Executive’s
employment with the Company. No breach of any contractual or legal duty by the
Company shall excuse or terminate Executive’s obligations under Sections 2.1 and
2.2 of this Agreement or to preclude the Company from obtaining injunctive
relief for Executive’s violation or threatened violation of such covenants.

2.6. Reasonableness Of Terms. The restrictions imposed upon Executive under this
Agreement are reasonable and necessary for the protection of the Company’s
legitimate interests, including for the protection of the Company’s trade
secrets and Confidential Information, particularly given that: (a) the Company
is engaged in a highly competitive business; (b) Executive will have access to
and will help develop Confidential Information; (c) the Company’s scope of
operations and marketing activities are coextensive with the Restricted
Geographic Area; (d) Executive will be privy to a substantial amount of the
Confidential Information; and (e) Executive would be able to compete effectively
against the Company from any location within the Restricted Geographic Area. The
restrictions in this Agreement will not pose any substantial hardship on
Executive and Executive will reasonably be able to earn a livelihood without
violating any provision of this Agreement.

3. General Provisions

3.1. Governing Law; Choice Of Forum.

 

(a) Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of Indiana, without giving effect to any choice or
conflict of law rule (whether Indiana or any other jurisdiction) that would
cause the law of any jurisdiction other than Indiana to apply. This Agreement is
intended to supplement the provisions of the Uniform Trade Secrets Act, as
amended from time to time, and the duties Executive owes to the Company under
the common law, including, the duty of loyalty. This Agreement does not nullify
any legal duties or obligations Executive owes to the Company under the common
law or applicable statutes.

 

(b) Forum. Any legal action relating to this Agreement shall be commenced and
maintained exclusively before any appropriate state court in Marion County,
Indiana, or in the United States District Court for the Southern District of
Indiana, Indianapolis Division. The parties irrevocably consent and submit to
the jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue (including, any objection
based on inconvenient forum grounds) in any action commenced or maintained in
such courts.

3.2. Successors And Assigns. The Company has the right to assign this Agreement.
This Agreement shall inure to the benefit of, and may be enforced by, successors
and assigns of the Company, including by asset assignment, stock sale, merger,
consolidation or other corporate reorganization. This Agreement shall be binding
on Executive, Executive’s executors, administrators, personal representatives or
other successors in interest. Executive does not have the right to assign this
Agreement.

3.3. No Conflicting Agreements; No Use of Others’ Trade Secrets. Executive
represents and warrants to the Company that: (a) Executive’s employment with the
Company and the performance of Executive’s employment duties will not constitute
a breach of any agreements to which Executive is a party, including without
limitation any employment or non-competition agreement with any former employer;
and (b) Executive has not brought and will not bring to the Company and will not
use or disclose during the performance of Executive’s employment services for
the Company any documents, materials or information subject to any legally
enforceable restrictions or obligations as to confidentiality or secrecy.



--------------------------------------------------------------------------------

3.4. Entire Agreement; No Waiver And Modification. This document constitutes the
entire agreement of the parties on the subjects specifically addressed in it,
and supersedes any prior oral or written agreements, understandings, or
representations, on these subjects. The Company’s decision or failure to insist,
in one or more instances, upon performance of any of the provisions of this
Agreement or to pursue its rights under it is not a waiver of any such
provisions or the relinquishment of any such rights. This Agreement may not be
changed except by a written document signed by both Executive and a duly
authorized officer of the Company.

3.5 Negotiated Agreement. This Agreement is the result of negotiations between
the parties, and no party shall be deemed to be the drafter of this Agreement.
The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning and not strictly for or against any party.

3.6. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement. Signatures
transmitted by facsimile or other electronic means are acceptable as much as
original signatures for execution of this Agreement.

 

GREGG APPLIANCES, INC.     EXECUTIVE By:   /s/ Charles B. Young     /s/ Jeffrey
J. McClintic Printed Name: Charles B. Young       Title:   Chief Human Resources
Officer     Date:   June 1, 2008 Date:   June 1, 2008      